OFFICE   OF TkiE ATTORNEY     GENERAL   OF   TEXAF
                 .’
                       AUSTlN




                                     to Ml9     with the
                                    recular    off Ice




               nng oounty &via13 a8 afmy au two
yeor;* two8 deliaquant whloh bare not beon lo-
eluded in the dslln~uent to% rbaord, the, collaotor
of tame srM1 within two ye&m mm the efreotioe
date cf this Aot, cauce to bi$ empiled a deliaquent
tax record of all delizaquent taxo, not barred bf
this 1st; the dellaguont rooord rbdl   ^se er&aInod
by the commi8alonar~~ court snd the ComgtroUer
or @~fomin45  body, sorsaotlonr may be a?dered, an4
wh@nfound aorreot and approtod by t&m, paymat
ior the oonpilatfon thereof rhrll br authorized
at aoturl cost to the tnx oollootor,  qvportioaataly
                                                                             832.1,
    as. a. I). Laonay, y0i.p e




          .-
          ison each thb stete ati eountr trxms or ~nIOI-
          9aA tuem, tlrst oolleeted troa suoh reoord, ssld
          ea st ln no easa to lx o eed     l sua equal to fir0 (bq)
          rents per lten     or wtittsn line of the orIgIna
          eopr or web reoord and in M oweat          shall eat
          aonplll~#   oost8 be ohar6ed to the taxPayr?. The
          dslbguent     tax reeord wbea approved, shall be
          prim iaolo rtldonco of the delfaquonoy shown there-
          oa, as6 wbeo there shell be as lasnf as two years of
          delinpusno~ aoOUiu@bted whloh arm Dot lhowc4on thr
          reoord 4 reeorPpIlatIoa,~ or a twoyosr supplemsnt
          therote 8baU then be made as bsreln prorlded. Tzr
          oolleotorr    shall osuae to be ooaplled like reoorQ8
          0r tares deliwueat        due any dirrtrlatror whioh they
          oolieet l%m tax rollo other tbnn tha Stat8 an6
          ooonty rolls,     and Whoa agprovad by tho governbg
          bad.7 of the partlouls;rr    district,  the oost of 8u.a
          shall be alloned la the oibnaer herein protEed;
          Aofs 1936, 44th Leg., p. 3.53, Ch. .123.“

                Opinion No. O-0644 of this departmnt oonstrues the
    above quoted IArtlolo.    Se bold speolfioall~  in Oplaloa ko.e4bU
    that  the Item6 In Qu@stlon wore not f9OU of ofiloe,      and I sb
    enclosI~    a copy of sold OplnloD  for your iatorzatlon.
               tie mumt asow@ that  the publlo offiCie~8 aated lo.
    mod faith an4 that this eootraot Is not n subtoriu~.        artl-
    ole V336f, Vcm0za'8 isnotated Civil 3ta,tuteml    provides that
    the  duty 18 upoo the tu assessor and oo~leotor to oomgile this
    reoord,  if he and his deputies bev. svallnblo tlae, but li such
    tine la not arallabk,    he is oatborire4 under the ststutss to
    employ a third poreim to Ooapl&a thle reomd at an rxpaos not
    to •ICOO~ rb8 00ht8 per line.                                                 F
                                                                                  i
                It follows    that    tbe deputies would be e:itlilod to
    persooall~ rotalo such ocmpensntion $8 fs provided in the con-
    tract betseea tha drputles and tha person vrlth whom the tax
    usonssor-oolleotor     oostrnoted with to ooa~lle said list,      pro-
    rlded,  of ooursa,   that      the deputies rem?sP suoh eervlce at
I   tias   othsr thna their rmguler offloe horns.